Citation Nr: 0526579	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-19 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling from December 13, 2000, and 
as 70 percent disabling from February 27, 2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran was originally service connected for PTSD, rated 
as 30 percent disabling by the rating decision of October 
2001.  On appeal, the rating was reevaluated as 50 percent 
disabling by a July 2002 rating decision.  This issue was 
remanded to the RO in December 2003 for additional 
development.  While in remand, the veteran's award was 
reevaluated as 70 percent disabling, effective from February 
27, 2002.  This was done by a June 2005 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the PTSD rating 
issue on appeal as set forth above.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  

The Court has also held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 70 
percent evaluation would satisfy his appeal for a higher 
evaluation of his PTSD disability, nor has he or his 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for PTSD remains open and is properly 
before the Board.


FINDINGS OF FACT

1.  From December 13, 2000 to February 27, 2002, the 
veteran's PTSD was manifested by no more occupational and 
social impairment than that which caused reduced reliability 
and productivity.

2.  From February 27, 2002, the veteran's PTSD has been 
manifested by no more occupational and social impairment than 
that which would have caused deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from December 13, 2000 to February 27, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a rating in excess of 70 percent for 
PTSD from February 27, 2002, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been afforded several VA examinations and 
evaluations in support of his claim of service connection and 
higher evaluations for his PTSD.  The award of a 50 percent 
evaluation for the period from December 13, 2000 to February 
27, 2002 was based on an examination given in April 2001, as 
well as a mental status examination given on December 13, 
2000, at which the veteran was first diagnosed with PTSD.  

At the December 2000 mental status examination, the veteran 
presented himself well-groomed and well-dressed, and he was 
friendly and cooperative, but extremely upset and distraught 
about having to share anything regarding his Vietnam 
experience.  His speech was relevant, coherent, goal-
oriented, and steady in quantity and rate, except when 
extremely upset, which caused rapid speech.  He denied 
suicidal and homicidal thoughts, but stated that "it just 
doesn't seem like life's worth it sometimes."  The veteran 
reported frequent intrusive thoughts, all day and all the 
time, and described many combat stressors.  He averred having 
frequent flashbacks when not busy.  All movies, helicopters, 
etc., reportedly caused intense psychological distress.  The 
veteran reported feeling detached or estranged from others.  
He was depressed, quick-tempered, and showed a great 
outpouring of grief.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses included PTSD, chronic, with 
delayed onset.  There was no diagnosis in Axis II 
(personality disorders and mental retardation).  The Axis III 
(general medical conditions) diagnosis was headaches.  In 
Axis IV (psychosocial and environmental problems) the 
examiner noted psychosocial stressors and Vietnam stressors.  
The Axis V (global assessment of functioning (GAF) score) 
report was 60.  

The veteran's April 2001 psychiatric examination report 
described the veteran as being in significant amounts of 
distress, and being very anxious because of concerns 
regarding confidentiality issues because of his job, but the 
examiner noted that the veteran handled this very well.  The 
veteran reported that he hated thinking about Vietnam, and 
described in detail the stressors that he experienced.  The 
veteran reported multiple episodes of flashbacks daily, and 
said that he never slept more than two to three hours at a 
time at night.  He reported that he had never been able to be 
close to any of his three former wives or several children.  
He spontaneously reported symptoms of feelings of guilt and 
that he is the one who should have died.  He described a 
hyper-startle response, and complained he had flashbacks when 
he heard sounds that reminded him of helicopters.  He said he 
had tried to attend some church-sponsored events related to 
Vietnam, but found that he had to go home crying.  

On examination, the examiner described the veteran's 
cognition and sensorium as clearly intact, with normal 
memory, attention, and concentration.  Speech patterns were 
normal.  The veteran denied hallucinations, but described 
visual flashbacks of combat scenes, mostly in the daytime.  
He reported interrupted sleep, but did not specifically 
remember nightmares.  He described himself as avoidant and 
somewhat wanting to deal with past issues.  The examiner 
reported what was described as significant feelings of guilt, 
and that the veteran was tearful, and cried nearly the whole 
interview.  

The veteran was not suicidal or homicidal, and showed no 
signs of psychosis.  In addition to his PTSD, the veteran 
described a number of depressive symptoms, hopelessness, and 
depressed mood.  The DSM-IV Axis I diagnosis was PTSD, 
chronic; probably major depressive disorder, coexistent.  
Axis II diagnosis was deferred.  In Axis IV the examiner 
identified the veteran's problems as exposure to severe war 
trauma.  The Axis V GAF score was reported as 50-60 in the 
last year.  The examiner noted that, interestingly, the 
veteran was able to function as a police officer, albeit with 
significant daily recurrences of symptoms.  The examiner also 
noted that the veteran was competent to handle his own funds.  

Based on these findings, the veteran was service connected by 
the RO, evaluated as 30 percent disabling, by a rating 
decision dated in October 2001, effective December 13, 2000, 
the date on which PTSD was first diagnosed.  

The veteran subsequently underwent a comprehensive 
psychological evaluation given in February 2002.  The report 
of that evaluation recounted the veteran's stressor history.  
The examiner noted that the veteran was alert and very 
cooperative in all of the testing.  He was described as 
generally well-oriented, but he did miss the date of the 
month.  Grooming and hygiene were neat; dress was casual and 
appropriate for the weather.  The veteran described himself 
as moody and lost, with no direction, and feeling depressed.  
When questioned, he acknowledged strong feelings of sadness.  
Affect was moderately anxious, tearful at times, restricted 
in range, and he conveyed adequate to good personal control.  
Speech was clear.  He denied any current suicidal ideation, 
but described an earlier thought of suicide.  

Tests administered were the Personality Assessment Inventory 
(PAI), Trauma Symptom Inventory (TSI), Los Angeles Symptom 
Checklist, Beck Anxiety Index (Beck), and Mississippi Scale.  

The results of the PAI produced a profile which the examiner 
said called for some caution in interpretation because of a 
moderate elevation on a validity scale which is sensitive to 
a respondent's tendency to be inconsistent in his responses 
to items of similar content.  Caution was also advised 
because the profile suggested at least the possibility that 
the veteran could be minimizing the extent of problems due to 
drugs or alcohol, though the examiner noted that this caution 
may be an indication of the veteran's years of alcoholic 
behavior, and not of current problems of alcohol abuse, given 
the veteran's report of two years of sobriety.  The PAI 
profile showed significant elevation across several scales, 
indicating that the veteran was experiencing marked distress 
and severe impairment in functioning.  Areas of concern were 
reported as low energy level, some passivity, withdrawal 
tendencies, low self-esteem, and difficulties in 
concentrating and making decisions.

Also significant from the PAI profile was a finding of phobic 
behaviors, social isolation, confusion, distractibility, poor 
concentration, suspiciousness and hostility in relations with 
others, and hypervigilance, which the examiner felt were 
likely to have been strongly influenced by the veteran's 
decades in law enforcement.  

The veteran's responses to the TSI produced what the examiner 
described as a valid profile.  The profile was said to be 
consistent with a prototypical PTSD disorder presentation.  
The profile also was consistent with the veteran's own 
acknowledgment of being irritable in his interactions with 
others, and, in general, suggested that the veteran was 
chronically distressed and overwhelmed by intrusive re-
experiencing of symptoms.  The testing brought out, and the 
examiner noted, that a significant problem in prior marriages 
was his multiple extramarital affairs, including often having 
multiple extramarital relationships at the same time.

On the LA Symptom Checklist, the veteran's score was 98, with 
a subset score of 47 on PTSD specific items.  These scores 
were said to be consistent with scores produced by samples of 
veterans who were receiving inpatient treatment for their 
PTSD.

The veteran's score on the Mississippi Scale was 140, which 
was described as well above a recommended cutoff for the 
diagnosis of combat-related PTSD in Vietnam veterans, and was 
said to be above the mean score produced by a sample of 
Vietnam veterans diagnosed with combat-related PTSD.  

As noted, the veteran subsequently appealed the October 2001, 
30 percent rating.  He was thereafter reevaluated as 50 
percent disabled in a rating decision dated in July 2002, 
also effective as of December 13, 2000, the date of the 
initial PTSD diagnosis.  

The veteran was afforded another VA psychiatric examination 
in January 2005 as part of the additional development ordered 
by the Board's December 2003 remand.  The examiner noted that 
he had reviewed the veteran's file, and summarized the 
highlights of the veteran's previous mental status 
examinations, as well as significant treatment notes related 
to his PTSD.  The examiner noted that he had also reviewed a 
letter (now of record) brought by the veteran from Ms. S.S., 
a former therapist.  That letter provided a list of the 
veteran's continuing PTSD symptoms, which were discussed in 
the examiner's report.

The veteran reported continued symptoms of PTSD.  The 
examiner noted that the veteran's reports were subjective and 
could not be independently validated.  The examiner also 
noted that there was no evidence of intentional falsification 
of information.  The veteran's responses were said to 
indicate continuing distress with psychiatric symptoms for 
which he was not receiving help.  The veteran described 
having daily intrusive recollections of combat, and expressed 
his opinion that these were getting worse.  He reported 
dreams two to three times per week, which was noted to be 
similar to previous reports.  He had no difficulty 
remembering combat events.  He continued to have a loss of 
interest in recreational activities, and continued to remain 
distant and cut off from people.  He expressed a sense of 
emotional numbing, and of foreshortened future.  

The veteran also reported increasing sleep problems, which 
included a diagnosis of sleep apnea and the use of a CPAP 
device.  The veteran additionally reported that he continued 
to have some episodes of irritability and anger, though no 
specifics were given.  He reported having difficulty 
concentrating; however, the examiner noted that the veteran 
nevertheless was able to complete a college degree in the 
previous year.  The veteran reported continued hypervigilance 
and increased startle response, similar to what had been 
reported previously.  The examiner noted that the veteran 
continued to have depressive symptoms, decreased interest, 
increased guilt, decreased energy, and concentration 
problems.  He reported suicidal thoughts in the past, but 
none at the time of the examination.  He was not homicidal.  
He had a decrease in libido.  His weight was stable at a 
reported 300 pounds.  He also reported avoidant behavior 
described as not meeting the criteria for social phobia, but 
indicated avoidant personality disorder.  He also had 
isolation tendencies, which were said to be consistent with 
schizoid personality.  

The veteran reported panic attacks two to three times per 
week, lasting from five to 15 minutes.  The veteran's family 
difficulties, described above, were also reviewed.  The 
examiner reported that the veteran had been employed as a 
policeman with the same department for a total of 33 years, 
and was currently a division supervisor.  He was working full 
time, and was reported as able to function satisfactorily on 
the job.  The veteran was reportedly able to generally 
function satisfactorily, including routine behavior and self-
care.  Social impairment was described as marked.  His work 
environment was described as permitting him to work because 
he did not have to interact with a lot of people.  The 
examiner described the veteran as having no social support 
system.  He has had three failed marriages, and his current 
marriage was reportedly about to end.  The veteran reported 
that he isolated himself and did not like to talk or relate 
to anyone.

On examination, the veteran presented himself casually 
dressed and appropriately groomed.  He exhibited no bizarre 
behavior and no unusual motor mannerisms.  Attitude was 
socially appropriate, and eye contact was appropriate.  He 
was not hostile or suspicious.  The veteran reportedly had a 
hard time being able to describe whether his PTSD symptoms 
since 2001 had remained the same, gotten worse, or decreased.  
With what the examiner described as careful inquiry, he 
determined that there had been no improvement.  Some symptoms 
reportedly had remained the same, and some had increased in 
intensity, with the increase being primarily in the intrusive 
recollection group of symptoms.  

Speech was normal.  There was no looseness of association or 
flight of ideas in thought process, and no pressure of 
speech.  There were no delusions, grandiosity, or paranoia.  
Affect was reported as mildly depressed, and mood was said to 
be sad and pessimistic.  No hallucinations were reported.  
The veteran was described as gaining insight into his 
condition.  He was reported as oriented as to time, person, 
place, and situation.  Sensorium was clear, and he was able 
to concentrate during the interview.  There was no evidence 
of memory impairment.  He reported sleep problems, including 
sleep apnea requiring use of a CPAP device, decreased sex 
drive, and decreased energy, which the examiner noted are 
symptoms consistent with a depressive disorder.  The veteran 
was reported as not suicidal or homicidal, and was assessed 
as competent for VA purposes.  

The DSM-IV Axis I diagnosis was PTSD, chronic; depression, 
NOS; nicotine dependence, active; and alcohol dependence, in 
partial remission.  Axis II diagnosis was personality 
disorder, NOS, with avoidant and schizoid traits.  The Axis 
III diagnoses are not relevant here.  In Axis IV the examiner 
noted moderate stressors at present time (not specified).  
The Axis V GAF score attributed to PTSD was 55, which the 
examiner described as a moderate level of symptomatology.  

The examiner added that the veteran continued to have 
symptoms that met the DSM-IV criteria for PTSD, and that 
there had been some increase in his symptomatology since the 
previous examination in April 2001.  The examiner also noted 
that the veteran has an independent diagnosis of depression, 
NOS, which the examiner said was indicated by the clinical 
course as being a separate and independent diagnosis from 
PTSD.  The veteran's personality disorder was described as 
complicating the clinical picture, and was assessed to be a 
significant contributor to his difficulty in functioning.  
The examiner concluded that it was as likely as not that the 
veteran had had an increase in PTSD symptoms since April 
2001.  Despite that, the examiner noted that the veteran had 
been able to maintain full-time employment as a division 
supervisor within his police department.

In a rating decision dated in June 2005, the veteran's PTSD 
was reevaluated as 70 percent disabling based, apparently, on 
the January 2005 VA examiner's assessment that it was as 
likely as not that the veteran had had an increase in PTSD 
symptoms since April 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO, that is, for the 
period prior to February 27, 2002, and for the period 
beginning February 27, 2002.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

For the period prior to February 27, 2002, the Board finds 
that, in light of the medical evidence of record, as 
discussed above, an award higher than the 50 percent 
evaluation already awarded is not warranted.  The Board notes 
that the medical evidence shows that the veteran's 
symptomatology, as evidenced by the findings of the December 
2000 mental status examination, the April 2001 VA 
examination, and the February 2002 psychological 
consultation, clearly fell in the range between the criteria 
for a 30 percent rating and a 50 percent rating.  

Regarding the application of the pertinent criteria, there is 
no evidence of occupational impairment, even on an occasional 
or intermittent basis, though there is evidence of social 
impairment.  All the evidence points to a veteran who is 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  He exhibited a depressed 
mood, but that has been attributed to a separately diagnosed, 
coexistent, probable major depressive disorder.  Even so, his 
depression did not cause symptoms greater than those typical 
of the 50 percent rating.  There was evidence of some sleep 
loss and some panic attacks, but no evidence of memory loss.  
Even the frequency of panic attacks did not rise to the 70 
percent level of near-continuous problems.

Regarding application of the 50 percent criteria, while the 
veteran exhibited significant social impairment, there is no 
indication that there was any occupational impairment or 
reduced reliability and productivity, given the fact that the 
veteran had held a job with the same police department for 
more than 30 years, and had progressed to positions of 
increased professional responsibility.  There is no evidence 
that the veteran had stereotyped speech, difficulty in 
understanding complex commands, had impairment of short- or 
long-term memory, impaired judgment, or impaired abstract 
thinking.  Though there is evidence of disturbed motivation 
and mood in social situations, given his evidently successful 
career, there is no evidence of disturbances of motivation in 
the occupational arena.  

Since, as noted, for the period prior to February 27, 2002, 
the evidence did not warrant greater than the 50 percent 
disability awarded, a higher evaluation is clearly not 
warranted.  

A 70 percent award for the period is not warranted because 
there is no evidence that there was functional and social 
impairment with deficiencies in most areas.  Again, the 
veteran has had, and continues to have, a successful working 
career spanning more than three decades.  There is no 
evidence of suicidal ideations, obsessional rituals which 
interfere with routine activities; no intermittently 
illogical, obscure, or irrelevant speech; no near-continuous 
panic or PTSD-related depression affecting the ability to 
function independently, appropriately, and effectively.  
While the veteran did report some instances of irritability, 
there are no reports of periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
or difficulty in adapting to stressful circumstances at work.  
To the contrary, it appears to the Board that the veteran's 
success in his career demonstrates that he successfully copes 
with that stressful work environment.  On the other hand, the 
veteran has shown an inability to establish and maintain 
effective relationships.  However, it bears repeating that 
the criteria for the award of a 70 percent rating requires 
evidence that there is occupational and social impairment 
with deficiencies in most areas.  In sum, the Board finds 
that the criteria for a rating higher than the assigned 50 
percent disability rating for the period prior to February 
27, 2002 is not warranted. 

Turning to the period beginning February 27, 2002, the Board 
finds that a rating higher than the 70 percent awarded is not 
warranted.  The medical evidence of record shows that, while 
the veteran averred at his January 2005 examination that his 
symptoms had increased in severity since his earlier VA 
psychiatric examination, in the Board's finding that the 
objective medical evidence simply does not support the award 
of a 70 percent evaluation, let alone an increased 
evaluation.  

First, while the PAI profile from the psychological 
evaluation of February 2002 indicated that the veteran was 
experiencing marked distress and severe impairment in 
functioning, the objective evidence does not support, as the 
PAI profile suggested, a finding of severe impairment in 
occupational and social functioning.  

The latest VA psychiatric examination did not show that the 
veteran has deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood.  While the 
evidence shows that the veteran has significant deficiencies 
in the areas of family and social relations, he continues his 
successful career as a policeman, and, as the examiner noted, 
had even successfully completed a college degree program in 
the preceding year.  While the veteran described one previous 
suicidal thought, there is no evidence of suicidal ideations 
or obsessional rituals which interfere with routine 
activities; no intermittently illogical, obscure, or 
irrelevant speech; and no near-continuous panic or PTSD-
related depression affecting the ability to function 
independently, appropriately, and effectively.  While the 
veteran did report some instances of irritability, there are 
no reports of periods of violence, spatial disorientation, 
neglect of personal appearance and hygiene, or difficulty in 
adapting to stressful circumstances at work.  To the 
contrary, it is apparent to the Board that the veteran's 
success in his career as a policeman demonstrates that he 
successfully copes with that stressful work environment.  
While the veteran has shown an inability to establish and 
maintain effective relationships, the Board again points out 
that the criteria for the award of a 70 percent rating 
requires evidence that there is functional and social 
impairment with deficiencies in most areas.

Finally, the Board notes that the GAF scores reported in the 
examinations discussed above were reported as 60 in December 
2000, 50-60 in April 2001, and 55 in January 2005.  The Board 
also notes that the notes reporting the veteran's group 
therapy treatment most often assign a GAF score of 55, with 
several reports of 60, and an occasional report of 50.  In 
assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
The Board finds that the consistent assigning of a GAF score 
of 55, including on the most recent VA psychiatric 
examination, further supports the conclusion that the 
veteran's PTSD disability is no more than moderately severe, 
and does not warrant any higher evaluation than that already 
assigned.  

The Board reiterates that a higher, 100 percent, rating for 
PTSD requires total occupational and social impairment.  For 
the reasons already enunciated, the veteran's disability is 
far from total.  Thus, the Board finds that, clearly, the 
veteran's disability picture more nearly approximates the 
criteria required for a lower rating, and a rating higher 
than the 70 percent currently awarded is therefore not 
warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in the veteran's pursuit of a 
higher evaluation for his service-connected PTSD, in 
correspondence dated in December 2004.  (Although the notice 
required by the VCAA was not provided until after the RO's 
first adjudication of the appellant's claim for a higher 
evaluation, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the December 2004 
notification to the veteran apprised him that, in order to be 
awarded a higher evaluation, the evidence must show that his 
disability has gotten worse.  The RO also apprised the 
veteran of what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations during the pendency of his 
claim in order to ascertain the severity of his disability.  
VA has no duty to inform or assist that was unmet.


ORDER

Award of an evaluation higher than 50 percent for the 
veteran's service-connected PTSD for the period prior to 
February 27, 2002, is denied.  

Award of an evaluation higher than 70 percent for the 
veteran's service-connected PTSD for the period beginning 
February 27, 2002, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


